Citation Nr: 0627578	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-43 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for carcinoma of the 
right vocal cord, status post direct laryngoscopy with 
excision of a polyp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for carcinoma of the right vocal cord, evaluated 
as noncompensable.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2005, and the certified 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences pain and discomfort of his throat 
with resultant voice impairment, and evidence indicates 
changes of the vocal cords.


CONCLUSION OF LAW

Criteria for a 10 percent rating for symptoms analogous to 
chronic laryngitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.97, Diagnostic Code 
6516.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection for his claim.  The letter 
identified what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

The letter did not notify the veteran of the information and 
evidence needed to demonstrate the degree of disability or 
the effective date of an award; however, the Board finds that 
the technical deficiency was not prejudicial in this case 
because the purpose of VCAA notice was fulfilled when service 
connection was granted and an initial disability rating and 
effective date were assigned for the veteran's disability.  
See Dingess/Hartman, 19 Vet. App. at 490-91.  Moreover, the 
veteran was provided notice of the criteria of a higher 
rating in a November 2004 Statement of the Case, and he had 
an opportunity to supplement the evidentiary record.  
Notably, the veteran does not allege that notice in this case 
was less than adequate.  Therefore, the Board finds that the 
veteran was effectively notified of the information and 
evidence necessary to substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in February 2004, prior to the April 2004 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  In 
the veteran's September 2004 notice of disagreement, he 
alleged that a VA examiner advised the veteran that he would 
draft a statement that would justify monetary compensation 
for the veteran's disability.  The RO recovered all available 
VA medical records in January 2005, but there was no document 
consistent with the veteran's description.  Therefore, all 
known and available records relevant to the issue on appeal 
were obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran avers that, subsequent to the excision of a vocal 
cord tumor, he began to experience soreness and a raspy 
feeling in his throat with resultant throat clearing.  He 
maintains that he avoids speaking loudly because he loses his 
voice when he raises it.  He alleges that he made significant 
changes to his lifestyle because of residual symptoms, and he 
describes serious problems at work because of difficulty 
communicating over loud machinery.  

An August 2001 biopsy of a small polyp on the veteran's right 
vocal cord was positive for carcinoma.  Andrew I. Dzul, M.D., 
erformed excisions of the tumor in August, September, and 
October.  October biopsies were negative, and Dr. Dzul opined 
that the excision was complete.  The veteran complained of 
some hoarseness, but Dr. Dzul found it consistent with 
postoperative recovery.  A September 2001 computer tomography 
(CT) scan revealed asymmetric soft tissue density and 
configuration of the larynx possibly related to a history of 
neoplasm.  

During a March 2002 follow-up examination, the veteran 
complained of a mild burning of his throat.  An examination 
revealed a nodule consistent with a possible re-growth of the 
right vocal cord carcinoma, but an April 2002 biopsy 
indicated that the abnormality was benign granulation tissue.  
Dr. Dzul opined that the nodule could be related to the 
veteran's abuse of his voice at work.  

In August 2002, the veteran complained that he had 
experienced a sore throat for a month.  There was no evidence 
of suspicious lesions, and Dr. Dzul opined that a sore throat 
was related to gastroesophageal reflux.  October 2002 and 
April 2003 examinations revealed no evidence of tumors or 
polyps.  

In May 2004, a VA physician noted evidence of increased 
stiffness, bowing, and thickening suggestive of granulation 
on the right vocal fold and cuneiform cartilage.  There was 
also a mucous retention cyst on the left aryepiglottic fold.  
During a May 2004 VA examination, there was evidence of post-
operative scarring as well as a diminished mucosal wave on 
the right that mildly affected the veteran's voice.  
September 2005 magnetic resonance imaging (MRI) of the 
veteran's neck revealed mild thickening of the right 
aryepiglottic fold.

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 155.  Separate 
diagnostic codes identify the criteria governing evaluation 
of various disabilities.  See 38 C.F.R. Part 4.  

Although no specific diagnostic code provides for evaluation 
of residuals of vocal cord cancer, unlisted medical 
conditions may be rated under the criteria of a closely 
related disease or injury if the conditions are closely 
analogous in terms of affected functions, anatomical 
localization, and symptomatology.  See 38 C.F.R. § 4.20.  In 
this case, residuals of carcinoma are evaluated under the 
criteria of Diagnostic Code 6516, which allows for the 
assignment of ratings based on chronic laryngitis.  See 38 
C.F.R. § 4.97.  Under Diagnostic Code 6516, a 10 percent 
rating is assigned for hoarseness with inflammation of cords 
or mucous membranes.  A 30 percent rating is assigned for 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  

The Board finds that a 10 percent rating is warranted under 
Diagnostic Code 6516.  The veteran complains of pain and 
discomfort of his throat with resultant voice impairment.  
There is also some evidence of throat abnormalities and 
changes.  A higher rating is not warranted because there is 
no evidence of recurrent nodules, polyps, infiltration, or 
pre-malignant changes on biopsy.  There was evidence of a 
nodule during a March 2002 examination, but the veteran has 
not experienced comparable problems since that period.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that his disability negatively 
impacts his work, he has not identified any specific factors 
that are exceptional or unusual in light of VA's schedule of 
ratings.  In any case, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  See also 38 C.F.R. § 
4.1 ("the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability").  Consequently, the 
Board finds that the evaluations assigned in this decision 
adequately reflect the veteran's clinically established 
impairments, and an extra-schedular rating is denied.


ORDER

A 10 percent rating, but no more, for carcinoma of the right 
vocal cord, status post direct laryngoscopy with excision of 
a polyp, is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


